
	
		I
		111th CONGRESS
		2d Session
		H. R. 4763
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2010
			Mr. Cardoza
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain rechargeable
		  ultracapacitor long life flashlights.
	
	
		1.Certain rechargeable
			 flashlights
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Flashlights incorporating rechargeable ultracapacitors power
						sources (provided for in subheading 8513.10.20) FreeNo
						changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
